DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			MATTER OF RECORD
Applicant is reminded of the species election requirement and subsequent species election. The Examiner required Applicant to make a species election for the administered biologic agent. Applicant elected a vaccine. 
Newly submitted claim 22 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 22 is drawn to the method of claim 1, wherein the biologic agent is a decoy receptor.
See Mantovani et al. who teach that decoy receptors recognize certain inflammatory cytokines with high affinity and specificity, but are structurally incapable of signaling or presenting the agonist to signaling receptor complexes. They act as a molecular trap for the agonist and for signaling receptor components (Mantovani et al. Decoy receptors: a strategy to regulate inflammatory cytokines and chemokines. TRENDS in Immunology Vol.22/No 6:328-336; 2001). A decoy receptor is not the same as the elected species; a vaccine. 
In addition, it is noted that claim 13 is now amended to recite, “the method of claim 1, wherein the biologic agent is a monoclonal antibody”.  
As was stated above, the Examiner required Applicant to make a species election for the administered biologic agent. Applicant was required to elect monoclonal antibody OR a decoy receptor OR a vaccine. Applicant made a species election of  a vaccine for the administered biologic agent. Please see the Requirement for Restriction (dated 4/4/2022, pages 4-5) and previous Office Action (dated 7/14/2022, page 2).
Since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 13 and 22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. Newly submitted claims 23 and 24 read on the elected species and will be examined.  

Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 14 October 2022, have been entered in full.  Claims 13-15 and 22 are withdrawn from consideration as being drawn to a non-elected invention (or species). Claims 8-10, 12 and 20 are canceled.  Claims 1, 19 and 21 are amended. New claims 23 and 24 are added. Claims 1-7, 11,  16-19, 21, 23 and 24 are under examination.

			Information Disclosure Statement
The information disclosure statement(s) (IDS) (filed 14 October 2022) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  It has been placed in the application file and the information referred to therein has been considered as to the merits. 

Claim Rejections-35 USC § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, enablement 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 11,  16-19, 21 (and new claims 23 and 24) remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, enablement.  The basis for this rejection is set forth at pages 4-10 of the previous Office Action (14 July 2022).

APPLICANT’S ARGUMENTS
Applicant argues that Claim 1 is amended herein to remove the term “preventing” and to incorporate the recitations of Claim 10 by reciting that the “the allergic disorder is atopic dermatitis.” Applicant submits that at least the objections raised in points 2 and 3 on pages 8-9 of the previous Office Action are moot.
Applicant submits that the specification does enable one of ordinary skill in the art to make and use the claimed invention without undue experimentation. Applicant states that in regard to the comments in point 1 on pages 5-8 of the previous Office Action, the Action acknowledges that the examples of the present application teach administering lokivetmab, which is a monoclonal antibody that acts against interleukin-31 (IL-31). Applicant submits that, based on the teachings of the present application (including the examples) and knowledge in the art at the time of the invention, one of ordinary skill in the art would understand that administering a vaccine that induces the production of an antibody or a decoy receptor could be used rather than a monoclonal antibody. Applicant argues that one of ordinary skill in the art would understand that administering a vaccine against a particular cytokine (e.g., IL-31) can be similar to administering a monoclonal antibody to the same cytokine (e.g., a monoclonal antibody to IL-31). 
Applicant maintains that such a vaccine, upon administration, could produce IgG antibodies against the cytokine, which is similar to injecting a monoclonal antibody as both result in IgG antibodies against the cytokine being present in the subject. Applicant submits that the claims are sufficiently enabled such that a person of ordinary skill in the art at the time of the invention would be able to make or use the claimed invention based on the teachings of the specification without undue experimentation.

EXAMINER’S RESPONSE
	Applicant’s arguments have been fully considered and are found partly persuasive. The Examiner agrees with Applicant’s arguments regarding Claim 1 being amended to remove the term “preventing” and to incorporate the recitations of Claim 10 by reciting that the “the allergic disorder is atopic dermatitis.”.
	Applicant’s other arguments have been fully considered but are not found persuasive for the following reasons:
	1.  Instant claims 1-7, 11, 16-19 and 21 do not recite an actual structure for the administered “biologic agent”.  
The instant specification teaches that in some embodiments, the biologic agent is a monoclonal antibody or a decoy receptor or a vaccine (e.g., a peptidic or recombinant DNA vaccine)(para 0009). Thus, the broadest claims read on administering a biologic agent that comprises any structure as long as it retains the claimed function of “reducing and/or inhibiting atopic dermatitis”.
The specification provides little to no guidance beyond the monoclonal antibody lokivetmab, to enable one of ordinary skill in the art to determine, without undue experimentation, the positions which are tolerant to change (e.g. such as by amino acid substitutions or deletions), and the nature and extent of changes that can be made in these positions.
The art evidences the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein.  While it is known that many amino acid substitutions are generally possible in any given protein the positions within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited.  Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites.  These or other regions may also be critical determinants of antigenicity.  These regions can tolerate only relatively conservative substitutions or no substitutions (see Tokuriki et al., Stability effects of mutations and protein evolvability. Curr. Opin. Struc. Biol. 19:596-604; 2009).  
Fenton et al. state that while it is well known that most substitutions at conserved amino acid positions (which they call “toggle” switches) abolish function, it is also true that substitutions at non-conserved positions (which they call “rheostat” positions) are equally capable of affecting protein function.  They conclude that substitutions at rheostat positions have highly unpredictable outcomes on the activities and specificities of protein-based drugs (Fenton et a. Rheostat positions: A new classification of protein positions relevant to pharmacogenomics Medicinal Chemistry Research 29:1133-1146; 2020).  Bhattacharya et al. state that the range of possible effects of even single nucleotide variations at the protein level are significantly greater than currently assumed by existing software prediction methods, and that correct prediction of consequences remains a significant challenge (p. 18)(Bhattacharya et al. Impact of genetic variation on three dimensional structure and function of proteins PLoS ONE 12(3): e0171355; 2017). 
Furthermore, when multiple mutations are introduced, there is even less predictability.  For evidence thereof, see Guo et al., who state that the effects of mutations on protein function are largely additive (page 9207, left column, full paragraph 2)(Guo et al. Protein tolerance to random amino acid change. PNAS USA 101(25):9205-10; 2004).  Fenton et al. supra, also acknowledge this (see abstract).
2.  Claims 23 and 24 recites “wherein the biologic agent is a vaccine”, which is the elected species for biologic agent. However,  claims 23 and 24 still fail to recite any structure for the vaccine.
The instant claims fail to recite the structure of the antigen that will induce a desired immune response of the vaccine. The instant claims fail to teach the form that the antigen will take in the vaccine (e.g. whole virus [inactivated or live-attenuated]; genetic material (DNA, RNA); bacterium, an isolated subunit of the infectious agent, recombinant proteins, viral vectors, etc.).  The specification fails to teach the substances that are added to it to enhance activity and ensure stable shelf life (e.g. preservatives,  stabilizers, surfactants). Some vaccines require diluents to dilute a vaccine to the correct concentration. Some vaccines need adjuvants that boost the immune response to the vaccine, either by ensuring the vaccine stays at the injection site for longer or by stimulating local immune cells. 
The Examiner cited Saha et al., in the previous Office Action (Recent Patents on DNA & Gene Sequences Volume 5:92-96, 2011). The reference teaches traditional vaccines, DNA vaccines and the complications in making vaccines. One of ordinary skill in the art would not know the identity of a reasonable number of representative compounds falling within the scope of the instant claims and would not know how to make them. The artisan would accordingly have no resort save trial-and-error experimentation to determine which of the astronomically large number of possible structures had the functional properties of the claimed vaccine. It cannot be said that the specification provides the necessary guidance and the state of the prior art evidences the unpredictability. In addition, the breadth of the claims is still quite large in that an infinite number of immunostimulatory structures are encompassed by the employed vaccine. Such experimentation would be undue for one skilled in the art.
3.  Applicant argues that one of ordinary skill in the art would understand that administering a vaccine against a particular cytokine (e.g., IL-31) can be similar to administering a monoclonal antibody to the same cytokine (e.g., a monoclonal antibody to IL-31), as both result in antibodies against the cytokine being present in the subject
The Examiner disagrees with Applicant’s arguments as vaccines and antibodies are structurally diverse and function differently. The Examiner submitted a reference which teaches vaccines and how they function. 
 An antibody comprises 6 complementary determining regions (CDRs) of a variable heavy (VH) and variable light (VL) chain domain.  The formation of an intact antigen-binding site of all antibodies requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, form the functional antigen binding sites See Al Qaraghuli et al.  (Antibody‑protein binding and conformational changes: identifying allosteric signaling pathways to engineer a better effector response. Nature Scientific Reports 10:13969, 2020).
 The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.

Claim Rejections-35 USC § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 11, 16-19, 21 (and new claims 23 and 24) remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description. The basis for this rejection is set forth at pages 10-13 of the previous Office Action (14 July 2022).

APPLICANT’S ARGUMENTS
	Applicant argues that based on the teachings of the present application (including the examples) and knowledge in the art at the time of the invention, one of ordinary skill in the art would understand that administering a vaccine that induces the production of an antibody or a decoy receptor could be used rather than a monoclonal antibody. Applicant argues that based on the teachings of the present application and knowledge in the art, one of ordinary skill in the art would understand that administering a vaccine against a particular cytokine (e.g., IL-31) can be similar to administering a monoclonal antibody to the same cytokine (e.g., a monoclonal antibody to IL-31). Applicant argues that such a vaccine, upon administration, could produce IgG antibodies against the cytokine, which is similar to injecting a monoclonal antibody as both result in IgG antibodies against the cytokine being present in the subject. 
	Applicant argues that the application as filed, clearly describes vaccines that induce the production of an antibody or decoy receptor, along with antibodies and decoy receptors. Applicant directs the Examiner’s attention to the instant specification, (page 3, lines 11-25).  Applicant submits that the specification sufficiently describes the subject matter of the claims to reasonably convey to a person of ordinary skill in the art that the inventors were in possession of the claimed invention at the time the application was filed.

EXAMINER’S RESPONSE
	Applicant’s other arguments have been fully considered but are not found persuasive. 
	Applicant argues that the application as filed, clearly describes vaccines that induce the production of an antibody or decoy receptor, along with antibodies and decoy receptors. Applicant directs the Examiner’s attention to the instant specification, (page 3, lines 11-25), which states: 
	“In some embodiments, the biologic agent is a monoclonal antibody or a decoy receptor or a vaccine (e.g., a peptidic or recombinant DNA vaccine) aimed at inducing the production of an antibody or a decoy receptor. In some embodiments, the monoclonal antibody is one that targets the interleukin-4, interleukin-5, interleukin-6, interleukin-9, interleukin-10, interleukin-13, interleukin-22, interleukin-25, interleukin-31, interleukin-33, interleukin-4 receptor, interleukin-5 receptor, interleukin-6 receptor, interleukin-9 receptor, interleukin-10 receptor, interleukin-13 receptor, interleukin-22 receptor, interleukin-25 receptor, interleukin-31 receptor, interleukin-33 receptor, thymic stromal lymphopoietin (TSLP), thymic stromal lymphopoietin receptor, tumor necrosis factor alpha, tumor necrosis factor alpha receptor, and combinations thereof. In some embodiments, the monoclonal antibody is an anti-interleukin-31 receptor A antibody, an anti-interleukin-4 receptor alpha antibody, an anti-IL-13 antibody, an anti-IL-22 antibody, an anti-TSLP antibody, an anti-IL- 31 antibody, or an anti-IL-33 antibody. In some embodiments, the monoclonal antibody is an anti-IL-33 antibody. In some embodiments, the monoclonal antibody is lokivetmab, nemolizumab, and/or dupilumab”.
	Thus, the only vaccine teaching from the instant specification is the biologic agent is a monoclonal antibody or a decoy receptor or a vaccine (e.g., a peptidic or recombinant DNA vaccine) aimed at inducing the production of an antibody or a decoy receptor. 
 	The specification does not teach any vaccines. No species within the claimed genus are described with sufficient identifying characteristics using precise definitions such as structure, formula, chemical name, or physical properties such that one skilled in the art could visualize or recognize the identity of the claimed subject matter. 
The courts have specifically stated that the skilled artisan cannot envision the detailed chemical structure of an encompassed polypeptide until the structure is disclosed, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required.
The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-5, 11, 16-19 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hammerberg et al. (US Patent 11352448; published 6/7/22; priority date 11/9/16).  The basis for this rejection is set forth at pages 13-15 of the previous Office Action (14 July 2022).
Applicant submits that Hammerberg does not qualify as prior art under 35 U.S.C. § 102(a)(2) in view of 35 U.S.C. § 102(b)(2)(C) since Hammerberg and the claimed invention, not later than the effective filing date of the claimed invention, were owned by or subject to an obligation of assignment to North Carolina State University. 
	Applicant’s arguments have been fully considered but are not found persuasive for the following reasons:
 MPEP 717.02(a) Invoking the Prior Art Exception under 35 U.S.C. 102(b)(2)(c) [R-10.2019]B. Requirements to Establish Common Ownership teaches: “The statement concerning common ownership should be clear and conspicuous (e.g., on a separate paper) to ensure the Examiner notices the statement.  For example, an attorney or agent of record receives an Office Action for Application X in which all the claims are rejected based upon subject matter disclosed in Patent A (either alone or in combination with other references) wherein Patent A is only available as prior art under 35 U.S.C. 102(a)(2). In response to the Office Action, the attorney or agent of record for Application X states, in a clear and conspicuous manner, that: Application X and Patent A were, not later than the effective filing date of the claimed invention in Application X, owned by Company Z”. 
	“This statement alone is sufficient to invoke the prior art exception under 35 U.S.C. 102(b)(2)(C). Once common ownership is established, the subject matter disclosed in Patent A may not be used in a rejection under 35 U.S.C. 102 or 35 U.S.C 103 against the claims of Application X. Patent A, however, could still be used as the basis for a double patenting rejection, if appropriate”
	In the instant case, the Examiner notes that Applicant does not make the statement, “Application X and Patent Y were, not later than the effective filing date of the claimed invention in Application X, owned by Company Z (filing X, Y and Z with the appropriate application number, US Patent number and Company name). 
	The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.
	
	
			Conclusion

		No claims are allowed. 
	
	
	
	
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       





/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        10/27/2022